DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 5,565,753) in view of Chung (US 2002/0093774 A1).
Regarding claims 1, 14 and 15, Chen discloses a motor soft-starter comprising a processor (e.g. Fig. 1: 34), a method (e.g. Abstract: method and apparatus), and a non-transitory computer-readable storage medium (e.g. col 9 lines 50-51: implies CRM for storing the software) causing the processor to carry out the method for controlling a motor soft-starter (e.g. Fig. 1) for starting an electric motor (e.g. Fig. 1: 12)on a three-phases electric network (e.g. Fig. 1), the soft starter comprising three arms, each arm comprising two thyristors in antiparallel configuration and each arm connecting a respective phase of the electric network to a respective winding of the electric motor (e.g. Fig. 1), the method comprising: 
Determining a misbalance between the three phases of the electric network (e.g. Abstract: determine current balance);
Computing a first firing angle for the thyristors of a first arm of the three arms based on the determined misbalance between the three phases (e.g. Abstract: adjust phase angle by firing thyristor switches); and 
applying a trigger pulse on a specific thyristor of the first arm at the first firing angle (e.g. col 5 line 62-col 6 line 14).  
Chen fails to disclose, but Chung teaches the misbalance comprises an amplitude misbalance (e.g. [0104]: misbalance of phase current and/or phase voltage; thus, amplitude of the phase current and/or phase voltage).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Chen with the teachings of Chung to determine unbalance phases based on either phase currents or phase voltages since it is merely simple substitutions of one known method with another according to KSR, and the modification would have yielded only predictable result to one skilled in the art.
Regarding claim 2, Chen discloses the misbalance comprises a phase and an phase misbalance between the three phases of the electric network (e.g. Abstract: compare phase angle to determine current balance).  
Regarding claim 3, Chen discloses computing a first firing angle for the thyristors of a first arm based on a misbalance of the three phases comprises computing a first firing angle such that a current applied to the electric motor by the first arm is significantly the same as a current applied by at least another arm during a half period of the electric network (e.g. Figs. 4a-4c: currents for each phase are significantly the same).  
Regarding claim 4, Chen discloses the trigger pulse is also applied to the other thyristor of the first arm at the first firing angle (e.g. Fig. 1: trigger signal 46, 48, 50 applies to both thyristors of the same arm).  
Regarding claim 5, Chen discloses the first firing angle is computed based on an estimated current of the electric motor (e.g. Abstract), but it fails to disclose the first firing angle is computed based on estimated torque.
However, it is known in the art to determine motor torque based on motor current; thus, the examiner is taking Official notice that it would have been obvious to one skilled in the art to utilize estimated torque to determine the firing angle since estimating the torque is equivalently the same as estimating the current, and the modification would have yielded only predictable result to one skilled in the art.
Regarding claim 6, Chen discloses the first firing angle is also computed based on an estimated current of the electric motor (e.g. col 2 lines 14-20).  
Regarding claim 8, Chen discloses a second firing angle is computed for the thyristors of a second arm and a third firing angle is computed for the thyristors of a third arm of the soft-starter, at least two of the firing angles being computed based on the misbalance between the three phases (e.g. Abstract & Figs. 4-7).  
Regarding claim 9, Chen discloses each of the first, second and third firing angles are computed such that an integral of a voltage signal applied from each of the respective arms of the soft-starter to each of the respective windings of the electric motor is substantially equal across the three arms (col 6 lines 10-14: equal voltages).  
Regarding claim 10, Chen discloses a firing angle corresponds to an angle delay from an angle where the current or the voltage of the electric network becomes equal to zero (e.g. Figs. 4-6 & col 8-col 9: adjust firing angle based on zero-crossing).  
Regarding claim 11, Chung teaches the misbalance comprises a voltage misbalance between the three phases of the electric network whereby the misbalance is estimated based on voltage measurements on each of the three-phases of the electric network (e.g. [0104]: comparing phase voltages to determine unbalance of phases).
Regarding claim 12, Chen discloses the misbalance comprises a current misbalance between the three windings of the electric motor, whereby the misbalance is estimated based on current measurements on each of the phases of the electric network (e.g. Abstract).  
Regarding claim 13, Chen discloses the current misbalance is determined based on a root mean square current of each of the three phases (e.g. col 2 lines 22-40).  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 5,565,753) in view of Chung (US 2002/0093774 A1) as applied to claim 1, and further in view of Messersmith (US 6,803,741 B2).
Regarding claim 7, Chen fails to disclose, but Messersmith teaches the specific thyristor of the first arm is determined based on a sign of a current of the electric network (col 9 lines 29-67: separately control thyristors of the same arm).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Chen with the teachings of Messersmith to separately control a pair of thyristors of an arm so as to balance positive and negative half-cycle currents.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In addition, as explained in rejections set forth in the Office action, Chung at least in [0104] teaches determining misbalance based on amplitude of phase current and/or phase voltage.  Thus, the combination of Chen and Chung discloses the misbalance could be based on phase angle as suggested by Chen and/or amplitude of phase current/voltage as suggested by Chung; it is merely simple substitutions of one known technique with another (i.e. determine misbalance based on phase or amplitude)  according to KSR.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/Primary Examiner, Art Unit 2846